Citation Nr: 1512077	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-27 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance under Title 38, United States Code, Chapter 34, to include conversion of such benefits to educational assistance under Title 38, United States Code, Chapter 30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2001 administrative decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

The case was remanded in August 2012 so that the RO could schedule the Veteran for a travel Board hearing per his request; however, the Veteran was never scheduled for a hearing and the case was sent back to the Board.  

Accordingly, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's June 2010 VA Form 9 [Substantive Appeal], he indicated that he wished to have a hearing before the Board.  As such, this claim was remanded in August 2012 to fulfil that request.  The case has since been sent back to the Board, but no such hearing was ever scheduled.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board in conjunction with his claim on appeal.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




